Citation Nr: 1144932	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-02 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of chest wall injury.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to September 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal, in part, from an October 2006 decision by the RO which denied the benefits sought on appeal.  A hearing at the RO before the undersigned member of the Board was held in September 2009.  

In January 2011, the Board, in part, dismissed the claim based on receipt of the Veteran's request to withdraw her appeal, received in September 2009.  Thereafter, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a August 2011 joint motion for remand (JMR), the Court vacated, in part, the Board's decision with respect to the dismissal of this issues, and remanded the matter for compliance with the terms of the JMR.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been directed to undertake action consistent with the JMR.  

The Veteran contends that she was struck in the chest by a piece of communications equipment in September 1988, and was treated for chest wall pain on several occasions thereafter.  At the hearing in September 2009, the Veteran testified that she was placed on light duty for six months after the injury and has had chronic recurring chest pains ever since.  

The service treatment records showed that the Veteran was seen for muscle pain in her left upper shoulder in September 1988, and was noted to have some moderate tenderness to the pectoralis major muscle group on the right upper chest above the breast and below the clavicle.  The Veteran had good range of motion of the shoulder and no edema, erythema or shortness of breath.  The impression was mild muscle strain of the right pectoralis major.  When seen in October 1988, the Veteran reported chest pains and some difficulty taking deep breaths.  On examination, the Veteran had full range of motion of the upper extremities and some tenderness and radiating pain to the right scapula and axilla areas.  The assessment was costochondritis and the Veteran was placed on restriction from physical training for three weeks.  

The service records showed no further complaints or treatment specifically for chest pains until October 1989.  Thereafter, the Veteran was evaluated on several occasions for multiple symptoms, including occasional chest pains (described as a burning sensation), shortness of breath, syncope and dizzy spells, and underwent numerous diagnostic studies, all of which were essentially within normal limits.  The diagnoses included, upper respiratory infection, dehydration, vasogeal [sic] near syncope, hypochondria, questionable palpitations and panic disorder.  

Post service medical records showed that the Veteran was treated for chest discomfort associated with various maladies, including bronchitis, gastroesophageal reflux disease (GERD), anxiety and panic attacks on numerous occasions from 2002 to the present.  In June 2007, the Veteran was examined for VA purposes in this regard, at which time the examiner concluded there was no evidence of pathology.  In a June 2011 statement from another VA physician, however, it was indicated the Veteran was considered to have a chronic history of chest wall pain, felt to be secondary to inflammation and musculoskeletal pain, and seeming to date from an in-service injury.  

Given these confusing medical conclusions, another examination and medical opinion should be sought after updated treatment records are obtained.  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be requested to provide the names and addresses of all medical care providers who treated her for any chest pains since 2010.  Thereafter, the AMC should attempt to obtain all identified records and associate them with the claims file.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any identified residuals of her chest injury in service.  The claims folder and a copy of this remand must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with the examination.  The examiner should render an opinion as to whether it is at least as likely as not that the Veteran has any residual disability associated with her blunt force injury to her chest in service in 1988, including any inflammation?  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved in the context of the Veteran's particular history would be of considerable assistance to the Board.  

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  After the requested development has been completed, the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

